Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of species (a), claims 1-8 in the reply filed on 02/08/2022 is acknowledged.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

Cancel claims 9-12. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Groitzsch et al. (US Pub. No.: 2004/0219854 A1) being the closest prior art of references discloses a method for making an elastomeric laminate, the method comprising steps of: providing a first plurality of elastic strands wound onto a unwinding unit (22); rotating a top roller (23) about a first axis of rotation extending in a cross direction, the first roller comprising 
Hartzheim et al. (US Pat. No.: 5,887,322) disclose a method for splicing threadlines without stopping the moving threadlines in order to perform the splicing operation (Col 1, Ln 5-09). Hartzheim discloses providing threadlines (1b) in stationary mode being held in holder (5b) after passing over feed idler roll (4b) (Fig. 2b; Col 2, Ln 28-40), wherein the threads are separated from each other in cross direction;  providing threadlines (1a) in operating position passing over feed idler roll (4b); connecting the adhesive tape to elastic threads via adhesive applicator (10a) and (10b) to combine threadlines (1a) and (1b) (Col 2, Ln 28-46); and discontinuing advancement of the first plurality of elastic strands (1a) (Fig. 2A-2F; Col 4, Ln 17- Col 5, Ln 65).  
Hansen et al. (US Pat. No.: 4,984,584) also disclose a method for making an elastomeric laminate (Title, Abstract). The method discloses elastic yarns 10 from a beam 11 are unwound under tension controlled by driven press roll 12 and through comb 14. Thin non-woven fibrous webs 15 and 17, from supply drums 16 and 18, respectively, or directly from the forming machine, if desired, are brought into contact with the yarns and with each other between rubber-covered squeeze roll 19 and knurled steel squeeze roll 20, the latter dipping into a pan 21 containing a fluid binder mixture 22 and depositing the binder mixture throughout the web 17 (Fig. 1; Col 2, Ln 17-27).
.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VISHAL I PATEL whose telephone number is (571)270-7660. The examiner can normally be reached M-F: 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on (571) 270-5038. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VISHAL I PATEL/Primary Examiner, Art Unit 1746